 Case: 4:19-cv-01530-RWS Doc. #: 51 Filed: 12/04/20 Page: 1 of 2 PageID #: 316




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

TRACY LEE,                                )
                                          )
            Plaintiff,                    )
                                          )
      vs.                                 )         Case No. 4:19 CV 1530 RWS
                                          )
UMB BANK NA,                              )
                                          )
            Defendant.                    )

                          MEMORANDUM AND ORDER

      This matter is before the Court on defendant’s motion for summary judgment.

Under the provisions of the case management order, plaintiff’s opposition to

summary judgment was due on November 30, 2020. To date, plaintiff has failed and

refused to oppose summary judgment, and her time for doing so has expired. As a

one-time accommodation only, the Court will grant plaintiff a brief extension of time

to file her opposition. However, plaintiff’s failure to file an opposition by the

extended deadline will result in the Court considering the motion for summary

judgment as unopposed.

      Accordingly,
 Case: 4:19-cv-01530-RWS Doc. #: 51 Filed: 12/04/20 Page: 2 of 2 PageID #: 317




      IT IS HEREBY ORDERED that plaintiff is granted until December 11,

2020 to file her opposition to summary judgment or the Court will rule the motion

as unopposed.



                                   _______________________________
                                   RODNEY W. SIPPEL
                                   UNITED STATES DISTRICT JUDGE
            th
Dated this 4 day of December, 2020.




                                        2
